      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 1 of 21




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CYNTHIA STEWART JENKINS,                          §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §   Civil Action No. 4:21-cv-1168
                                                  §
PHH MORTGAGE CORPORATION dba                      §
PHH MORTGAGE SERVICES and                         §   With Jury Demand Endorsed
NEWREZ LLC,                                       §
                                                  §
        Defendants.                               §

                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiff Cynthia Stewart Jenkins (“Plaintiff”), by and through counsel, and for her

Complaint against Defendants PHH Mortgage Corporation dba PHH Mortgage Services (“PHH”)

and NewRez LLC (“NewRez”) (PHH and NewRez are collectively referred to as “Defendants”),

states as follows:

                                        I. INTRODUCTION

       1.      For over seven years, Defendants, as mortgage servicers and debt collectors, have

engaged in willful, malicious, harassing, deceptive and fraudulent actions against Plaintiff, a

consumer, in furtherance of their efforts and scheme to illegally collect on a non-recourse Texas

home equity loan from Plaintiff personally. At all relevant times, Defendants knew: 1) Plaintiff

had previously vacated and surrendered the subject real property collateral; 2) Plaintiff was subject

to the protection of the discharge injunction prohibiting any contact or collection activity by

Defendants; and 3) Plaintiff and Defendants’ predecessor servicer, Ocwen Loan Servicing, LLC

(“Ocwen”), had settled a lawsuit where the same types of unlawful conduct had been alleged.

Defendants, despite their knowledge of the foregoing, have contacted Plaintiff yet again trying to
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 2 of 21




collect the discharged mortgage debt. The foregoing actions are part of Defendants’ illegal design,

implemented by their policies and procedures, to harass and deceive consumers to pay the

discharged debts by misrepresenting to them that they still owed such discharged debt or that they

had an obligation to take actions to benefit Defendants financially to their detriment.

       2.      Plaintiff claims Defendants violated: 1) the Texas Debt Collection Act, Texas

Finance Code § 392.001 et seq. (the “TDCA”); 2) the common law prohibiting invasion of privacy;

3) the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. §§ 1692, et seq.; and 4) the

discharge injunction issued by the of the United States Bankruptcy Court for the Southern District

of Texas, Houston Division. Plaintiff seeks to recover actual, statutory, and punitive damages, and

legal fees and expenses against Defendants.

                                           II. PARTIES

       3.      Plaintiff is a natural person residing in Harris County, Texas and is a “consumer”

as defined by the TDCA, Tex. Fin. Code § 392.001(1), and the FDCPA, 15 U.S.C. § 1692a(3).

       4.      Defendant PHH is a foreign corporation that may be served by delivering citation

to its registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

       5.      Defendant NewRez is a foreign limited liability company which may be served by

delivering citation to its registered agent, Corporation Service Company d/b/a CSC-Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

       6.      Defendants are “creditors,” “debt collectors,” and/or “third-party debt collectors”

under the TDCA, Tex. Fin. Code §§ 392.001(3), (6) and (7), and the FDCPA, 15 U.S.C. §§

1692a(4) and (6).




                                                -2-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 3 of 21




        7.      The debt at issue that Defendants have been attempting to collect from Plaintiff is

a “consumer debt” and/or “debt” as defined by the TDCA, Tex. Fin. Code § 392.001(2), and the

FDCPA, 15 U.S.C. § 1692a(5).

                                   III. JURISDICTION AND VENUE

        8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1334

and 1367 and 15 U.S.C. §§ 1692, et seq.

        9.      Venue in this district is proper because Defendants transact business in this district,

Plaintiff resides in this district and filed her subject bankruptcy case in this district, and the conduct

complained of occurred in this district.

                                    IV. FACTUAL ALLEGATIONS

A.      History of the Note, a Non-Recourse Home Equity Loan.

        10.     Prior to Plaintiff filing her subject Bankruptcy Case, Ocwen asserted a pre-petition

claim against her in its attempt to collect a consumer debt she allegedly owed on the subject note.

The debt required Plaintiff to pay money arising out of transactions in which money, property,

insurance, or services were the subject thereof and the same were primarily for personal, family,

or household purposes.

        11.     The subject debt stems from a Texas Home Equity Note (Fixed Rate – First Lien)

which Plaintiff initially executed on or about July 11, 2006 (the “Note”) in favor of Dallas Home

Loans, Inc. (“Dallas Home Loans”) in the amount of $108,000 and secured by real property located

at 12854 Riva Ridge Lane, Houston, Texas 77071 (the “Property”).

        12.     On or about July 25, 2006, Dallas Home Loans purportedly assigned the Note to

New Century Mortgage (the “First Assignment”).

        13.     On September 3, 2010, Defendant’s Vice President, acting as Attorney in Fact for

New Century Mortgage, signed an assignment of the Note to US Bank National Assn., as Trustee


                                                  -3-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 4 of 21




for the C-Bass Mortgage Loan Asset-backed Certificates Series 2007-CB1 c/o Litton Loan

Servicing, LLC (“Litton”) (the “Second Assignment”).

B.     Plaintiff’s Bankruptcy Case.

       14.     On July 2, 2010, Plaintiff filed for bankruptcy under Chapter 13 of the U.S.

Bankruptcy Code in Case Number 10-35507 (“Bankruptcy Case”) in the Southern District of

Texas, Houston Division (“Bankruptcy Court”).

       1)      The Note was Listed as a Secured Claim in Plaintiff’s Bankruptcy Case.

       15.     Plaintiff filed Schedules with her bankruptcy petition, listing her debts at the time

of her bankruptcy filing, which included, in part, the outstanding amount on the Note, for which

she represented as Litton’s Account No. xxxx7178, later known as Defendants’ Account No.

xxxxxx9839, (collectively, the “Account” or “Note”). In “SCHEDULE D – CREDITORS

HOLDING SECURED CLAIMS,” Plaintiff listed secured claims on the Account for the balance

and arrearages on the Note, identifying Litton as the creditor.

       16.     At the time of filing her Bankruptcy Case, Plaintiff intended to retain the Property;

however, this intention changed, and she surrendered and vacated the Property during her

Bankruptcy Case.

       17.     A true and correct copy of Plaintiff’s Schedule D to Plaintiff’s bankruptcy petition

listing the subject claim on the Note is attached hereto as Exhibit “A.”

       2)      Litton Filed a Proof of Claim for the Note That Was Later Transferred to
               Ocwen in Plaintiff’s Bankruptcy Case.

       17.     On November 9, 2010, Litton filed a fully secured Proof of Claim for the Account

identified as Claim #10 in the amount of $112,822.91 (the “Claim”).

       18.     In September 2011, Ocwen acquired Litton and the servicing rights on the Note

were also acquired by Ocwen.



                                                -4-
       Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 5 of 21




        19.     On October 13, 2011, Ocwen filed a Transfer of Claim for Security in the

Bankruptcy Case, transferring the Claim from Litton to Ocwen.

        20.     A true and correct copy of relevant portions of the Claims Register Summary

showing the subject Claim history from Plaintiff’s Bankruptcy Case is attached hereto as Exhibit

“B.”

        3)      Plaintiff Surrendered and Vacated the Real Property Collateral for the Note
                During her Bankruptcy Case.

        21.     In early 2012, Plaintiff began to have difficulties making the scheduled payments

on the Note in her Chapter 13 Plan and realized she could no longer keep the Property; so, she

surrendered it and moved from the Property.

        22.     On April 10, 2012, Plaintiff filed a Motion to Modify Confirmed Plan and proposed

an amended Chapter 13 Plan (“Amended Plan”), “Uniform Plan and Motion for Valuation of

Collateral,” in her Bankruptcy Case, specifically noting her surrender of the Property and that

“[n]o further payment will be made on this claim” for the Note.

        23.     On April 24, 2012, Plaintiff’s Amended Plan was confirmed by the Bankruptcy

Court and an “Order Confirming Chapter 13 Plan Modification and Valuing Collateral Pursuant

to 11 U.S.C. § 506” (“Confirmation Order”) was entered in the Bankruptcy Case.

        24.     True and correct copies of the Amended Plan and Confirmation Order are attached

hereto as Exhibits “C” and “D,” respectively.

        4)      The Account was Discharged in Plaintiff’s Bankruptcy Case and The
                Discharge Injunction Prohibited Defendants from Contacting Plaintiff or
                Taking Any In Personam Collection Action on the Discharged Debt.

        25.     On December 15, 2014, the Bankruptcy Court issued an order granting Plaintiff a

discharge (“Discharge Order”) (the said order followed Official Form B18, including the

explanatory language contained therein) and the debt on the Note and other discharged debts were

discharged as to Plaintiff’s personal liability.

                                                   -5-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 6 of 21




         26.      Included with the Discharge Order was an explanation of the general injunction

prohibiting those holding pre-petition claims from attempting to collect those claims.          The

Discharge Order and its notice warned all creditors in conspicuous language that “Collection of

Discharged Debts Prohibited” and that “a creditor is not permitted to contact a debtor by mail,

phone, or otherwise…or take any other action to collect a discharged debt from the debtor.” It

also states, “[a] creditor who violates this order can be required to pay damages and attorney’s fees

to the debtor.”

         27.      On or about December 17, 2014, the Bankruptcy Noticing Center sent a copy of the

Discharge Order to Ocwen by electronic transmission and to Litton by first class mail, which

constituted notice of the discharge being granted in Plaintiff’s Bankruptcy Case and the

replacement of the automatic stay with the discharge injunction of 11 U.S.C. §524(a).

         28.      A true and correct redacted copy of the Discharge Order is attached hereto as

Exhibit “E.”

         29.      At no time during the pendency of the Bankruptcy Case did Litton, Ocwen, or any

other person or entity object to or dispute the details of the subject claim contained in Schedule D

to Plaintiff’s Petition filed in her Bankruptcy Case.

         30.      At no time during the pendency of the Bankruptcy Case did Plaintiff reaffirm the

debt on the Note with any person or entity.

         31.      At no time during the pendency of Plaintiff’s Bankruptcy Case was the subject

Claim on the Note and debt on the Account declared to be non-dischargeable by the Bankruptcy

Court.

C.       Post-Discharge, Ocwen Continued Illegal, Harassing and Deceptive Collection
         Activities Against Plaintiff on the Note.

         32.      Following Plaintiff’s bankruptcy discharge, Ocwen removed the Account from a

bankruptcy hold in its servicing system(s) and placed the Account back in default servicing.
                                                -6-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 7 of 21




        33.     On or about January 18, 2019, disputes arose between Plaintiff and Ocwen relating

to alleged violations of the Fair Credit Reporting Act, the Texas Finance Code, Texas common

laws related to fraud, invasion of privacy and negligent misrepresentation, the automatic stay of

11 U.S.C. § 362, and the discharge injunction of 11 U.S.C. § 524. Those disputes are more fully

set forth in the pleadings filed in the United States District Court for the Southern District of Texas,

Houston Division, entitled Cynthia Stewart Jenkins v. Ocwen Loan Servicing, LLC, bearing Civil

Action No. 4:19-cv-00190 (hereinafter to be referred to as the “First Lawsuit”).

        34.     On or about December 18, 2019, Plaintiff and PHH, as successor to Ocwen,

resolved all outstanding issues between them by entering into a Compromise and Release

Agreement and, as part of the settlement, the First Lawsuit was dismissed.

D.      Despite the Bankruptcy Discharge and Settlement of the First Lawsuit, Defendants
        Continued Illegal, Harassing and Deceptive Collection Activity Against Plaintiff on
        the Note.

        35.     Beginning in April 2020, Defendants continued their campaign of harassment,

deceptive collection activity, and illegal contact by continuing to send monthly statements and

other correspondence even though the debt was discharged in 2014 and the First Lawsuit,

complaining of these same issues, settled.

        36.     For example, on or about April 16, 2020, Defendants sent Plaintiff a monthly

mortgage statement, complete with a detachable payment coupon and return envelope,

representing that there was a payment due by May 1, 2020 in the amount $52,222.03, which

included a “Regular Monthly Payment” of $1,017.68, “Total New Fees and Charges” of a $26.01

late fee assessed, “Outstanding Unpaid Fees, Returned Item Charges and Shortages” of $208.08,

“Assessed Expenses” of $6,384.59, and “Past Unpaid Amount” of $44,585.67. The statement

warns Plaintiff under the bolded heading “Important Information” that “[t]his communication is

from a debt collector attempting to collect a debt; any information obtained will be used for that


                                                 -7-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 8 of 21




purpose,” and “you are hereby notified that a negative credit report reflecting on an account

holder’s credit record may be submitted to a credit reporting agency if credit obligation terms are

not fulfilled.”

        37.       A true and correct redacted copy of the April 16, 2020 statement Defendants sent

Plaintiff is attached hereto as Exhibit “F.”

        38.       On or about April 17, 2020, Defendants sent Plaintiff a letter requesting that she

update insurance information for the Property or they would buy lender-placed insurance at a cost

to Plaintiff of $1,793.00 annually, that may not provide as much coverage the previous policy, and

that it “…is primarily for the benefit of PHH MORTGAGE SERVICES.” The letter warns

Plaintiff under the bolded heading “FAIR DEBT COLLECTION PRACTICES ACT

DISCLOSURE” that “[t]his communication is from a debt collector attempting to collect a debt;

any information obtained will be used for that purpose,” and “you are hereby notified that a

negative credit report reflecting on an account holder’s credit record may be submitted to a credit

reporting agency if credit obligation terms are not fulfilled.”

        39.       A true and correct redacted copy of the April 17, 2020 letter is attached hereto as

Exhibit “G.”

        40.       On or about May 18, 2020, Defendants sent Plaintiff a monthly mortgage statement,

complete with a detachable payment coupon and return envelope, representing that there was a

payment due by June 1, 2020 in the amount $53,280.72, which included a “Regular Monthly

Payment” of $1,017.68, “Total New Fees and Charges” of a $26.01 late fee assessed, “Outstanding

Unpaid Fees, Returned Item Charges and Shortages” of $34.09, “Assessed Expenses” of

$6,399.59, and “Past Unpaid Amount” of $45,603.35. The statement warns Plaintiff under the

bolded heading “Important Information” that “[t]his communication is from a debt collector

attempting to collect a debt; any information obtained will be used for that purpose,” and “you are

                                                 -8-
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 9 of 21




hereby notified that a negative credit report reflecting on an account holder’s credit record may be

submitted to a credit reporting agency if credit obligation terms are not fulfilled.”

       41.     A true and correct redacted copy of the May 18, 2020 statement is attached hereto

as Exhibit “H.”

       42.     On or about December 16, 2020, Defendants sent Plaintiff a monthly mortgage

statement, complete with a detachable payment coupon and return envelope, representing that

there was a payment due by January 1, 2021 in the amount $65,117.02, which included a “Regular

Monthly Payment” of $1,044.07, “Total New Fees and Charges” of a $26.01 late fee assessed,

“Outstanding Unpaid Fees, Returned Item Charges and Shortages” of $416.16, “Assessed

Expenses” of $10,850.89, and “Past Unpaid Amount” of $52,779.89. The statement warns

Plaintiff under the bolded heading “Important Information” that “[t]his communication is from a

debt collector attempting to collect a debt; any information obtained will be used for that purpose,”

and “you are hereby notified that a negative credit report reflecting on an account holder’s credit

record may be submitted to a credit reporting agency if credit obligation terms are not fulfilled.”

       43.     A true and correct redacted copy of the December 16, 2020 statement is attached

hereto as Exhibit “I.”

       44.     On or about March 16, 2021, Defendants sent Plaintiff a monthly mortgage

statement, complete with a detachable payment coupon and return envelope, representing that

there was a payment due by April 1, 2021 in the amount $70,505.26, which included a “Regular

Monthly Payment” of $1,044.07, “Outstanding Unpaid Fees, Returned Item Charges and

Shortages” of $494.19, “Assessed Expenses” of $13,054.90, and “Past Unpaid Amount” of

$55,912.10. The statement warns Plaintiff under the bolded heading “Important Information” that

“[t]his communication is from a debt collector attempting to collect a debt; any information

obtained will be used for that purpose,” and “you are hereby notified that a negative credit report

                                                -9-
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 10 of 21




reflecting on an account holder’s credit record may be submitted to a credit reporting agency if

credit obligation terms are not fulfilled.”

        45.       A true and correct redacted copy of the March16, 2021 statement is attached hereto

as Exhibit “J.”

        46.       Beginning in April 2020, Defendants continued to send monthly statements each

month including the latest one on March 16, 2021 for a total of 12 monthly statements with no end

in sight.

                                 V. GROUNDS FOR RELIEF – COUNT I

                  TEXAS FINANCE CODE – TEXAS DEBT COLLECTION ACT (TDCA)

        47.       Plaintiff repeats, re-alleges, and incorporates by reference the foregoing paragraphs

as if fully rewritten here.

        48.       Defendants have violated the Texas Finance Code in numerous ways including, but

not limited to the following:

                  a)     Tex. Fin. Code § 392.301(a)(8), which prohibits Defendants from
                         using threats, coercion, or attempts to coerce, to threaten, or to take
                         an action prohibited by law. Since Defendants’ attempts to collect
                         the debt on the Account post-discharge constituted a violation of the
                         bankruptcy discharge injunction in place and the common law for
                         invasion of privacy, they have violated this statute;

                  b)     Tex. Fin. Code § 392.303(2) prohibits Defendants from collecting
                         or attempting to collect interest or a charge, fee, or expense
                         incidental to the obligation unless the interest or incidental charge,
                         fee, or expense is expressly authorized by the agreement creating the
                         obligation or legally chargeable to the consumer. Inasmuch as
                         Defendants were attempting to charge fees and other charges, they
                         violated this section of the TDCA;

                  c)     Tex. Fin. Code § 392.304(a)(8) prohibits misrepresenting the
                         character, extent, or amount of Plaintiff’s debt. Defendants
                         misrepresented to Plaintiff, through statements and letters
                         representing that there were periodic payments due and owing by a
                         specific date, with fees accruing and that the Account, which had
                         been discharged, was past due and owing were to deceive Plaintiff
                         into paying the discharged debt. These were misrepresentations of

                                                  - 10 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 11 of 21




                       the character, extent or amount of the subject debt, in violation of
                       the TDCA;

               d)      Tex. Fin. Code § 392.304(a)(12), which prohibits, in debt collection
                       or obtaining information concerning a consumer, a debt collector
                       may not use a fraudulent, deceptive, or misleading representation,
                       representing that a consumer debt may be increased by the addition
                       of attorney’s fees, investigation fees, service fees, or other charges
                       if a written contract or statute does not authorize the additional fees
                       or charges. To the extent Defendants represented to Plaintiff that
                       she was responsible for post-discharge fees and charges related to
                       the Account, Defendants violated this section of the TDCA;

               e)      Tex. Fin. Code § 392.304(a)(13) prohibits representing that a
                       consumer debt will definitely be increased by the addition of
                       attorney’s fees, investigation fees, service fees, or other charges if
                       the award of the fees or charges is subject to judicial discretion, as
                       here the post-discharge billing statements, notices and letters at issue
                       represent that Plaintiff owed Defendants for “late fees” and other
                       post-discharge assessed charges to the Account that were continuing
                       to accrue every month post-discharge. Since 11 U.S.C. § 524
                       prohibits Defendants from attempting to collect on the discharged
                       debt on the Account, as Plaintiff was no longer personally liable for
                       it upon discharge and for the same reasons stated in the preceding
                       paragraphs, Defendants violated this section of the TDCA; and

               f)      Tex. Fin. Code § 392.304(a)(19), which prohibits Defendants’ use
                       of false representations or deceptive means to collect a debt, for the
                       same reasons as stated in the preceding paragraphs (a - e),
                       Defendants used false representations and deceptive means to
                       collect the debt on the Note, a discharged, non-recourse loan.

       49.     Under Tex. Fin. Code Ann. § 392.403, the Defendants’ violations of the TDCA, as

stated above in the preceding paragraphs render Defendants liable to Plaintiff for actual damages,

statutory damages, injunctive relief, costs, and reasonable attorney’s fees. Plaintiff’s injuries

resulted from Defendants’ gross negligence, malice, and/or actual fraud, which entitles Plaintiff to

punitive damages.

       50.     Due to Defendants’ conduct, Plaintiff was forced to hire counsel and her damages

include reasonable attorney’s fees incurred in prosecuting this claim.




                                                - 11 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 12 of 21




                              VI. GROUNDS FOR RELIEF - COUNT II

                                       INVASION OF PRIVACY

        51.     Plaintiff repeats, re-alleges, and incorporates by reference the foregoing paragraphs

as if fully rewritten here.

        52.     Defendants’ conduct, as described hereinabove, when they made harassing and

illegal contacts with Plaintiff through their post-discharge written correspondences at issue to

Plaintiff, constituted invasions of Plaintiff’s private affairs. These invasions were ones that would

be highly offensive to a reasonable person because Defendants were forbidden by law to contact

Plaintiff post-discharge regarding the subject debt and in light of settling the First Lawsuit with

similar claims, Plaintiff had a reasonable basis to believe she would not be contacted by Defendants

for deceptive, fraudulent, harassing and illegal reasons, as she was.

        53.     Defendants’ wrongful acts at issue caused injury to Plaintiff which resulted in or

exacerbated her mental anguish and emotional distress to a level that caused or exacerbated her

physical harm, array of negative emotions, loss of time, and economic damages.

        54.     Plaintiff’s injuries resulted from Defendants’ malice which entitles Plaintiff to

exemplary damages under Texas Civil Practice and Remedies Code §41.003(a).

                              VII. GROUNDS FOR RELIEF - COUNT III

                       FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)

        18.     Plaintiff realleges and incorporates herein all of the above paragraphs as if set forth

herein in their entirety.

        19.     The FDCPA is a comprehensive statute which prohibits a catalog of activities in

connection with the collection of debts by third parties. See 15 U.S.C. § 1692, et seq. The FDCPA

imposes civil liability on any person or entity that violates its provisions, and establishes general

standards of debt collector conduct, defines abuse, and provides for specific consumer rights. See

                                                - 12 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 13 of 21




15 U.S.C. § 1692k. The operative provisions of the FDCPA declare certain rights to be provided

to or claimed by debtors, forbid deceitful and misleading practices, prohibit harassing and abusive

tactics, and proscribe unfair or unconscionable conduct, both generally and in a specific list of

disapproved practices.

       20.     In particular, the FDCPA broadly enumerates several practices considered contrary

to its stated purpose and forbids debt collectors from taking such action. The substantive heart of

the FDCPA lies in three broad prohibitions. First, a “debt collector may not engage in any conduct

the natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.” 15 U.S.C. § 1692d. Second, a “debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.”

15 U.S.C. § 1692e. Third, a “debt collector may not use unfair or unconscionable means to collect

or attempt to collect any debt.” 15 U.S.C. § 1692f. The FDCPA is designed to protect consumers

from unscrupulous collectors, whether or not there exists a valid debt, broadly prohibits unfair or

unconscionable collection methods, conduct which harasses, oppresses or abuses any debtor, and

any false, deceptive or misleading statements in connection with the collection of a debt.

       21.     In enacting the FDCPA, the United States Congress found that “[t]here is abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

collectors,” which “contribute to the number of personal bankruptcies, to marital instability, the

loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a). Congress additionally

found existing laws and procedures for redressing debt collection injuries to be inadequate to

protect consumers. See 15 U.S.C. § 1692b.

       22.     Congress enacted the FDCPA to regulate the collection of consumer debts by debt

collectors. The express purpose of the FDCPA is to “eliminate abusive debt collection practices

by debt collectors, to insure debt collectors who refrain from using abusive debt collection

                                              - 13 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 14 of 21




practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692e.

       23.     The FDCPA is a strict liability statute, which provides for actual and statutory

damages upon the showing of a single violation. See Bentley v. Great Lakes Collection Bureau, 6

F.3d 60, 62-3, (2d Cir. 1993); see also Taylor v. Perrin, Landry, DeLaunay & Durand, 103 F.3d

1232 (5th Cir. 1997). “Because the Act imposes strict liability, a consumer need not show

intentional conduct by the debt collector to be entitled to damages.” Russell v. Equifax A.R.S., 74

F.3d 30 (2d Cir. 1996); see also Gearing v. Check Brokerage Corp., 233 F.3d 469 (7th Cir. 2000)

(holding unintentional misrepresentation of debt collector’s legal status violated FDCPA); Clomon

v. Jackson, 988 F.2d 1314 (2d Cir. 1993).

       24.     The FDCPA is a remedial statute and therefore must be construed liberally in favor

of the debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 1235 (W.D. Wash. 2006). The remedial nature

of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit & Collection

Services, Inc., 460 F.3d 1162 (9th Cir. 2006). “Because the FDCPA, like the Truth in Lending

Act (TILA) 15 U.S.C. §1601 et seq., is a remedial statute, it should be construed liberally in favor

of the consumer.” Johnson v. Riddle, 305 F.3d 1107 (10th Cir. 2002).

       25.     The FDCPA is to be interpreted in accordance with the “least sophisticated

consumer” standard. See Brown v. Card Serv. Ctr, 464 F.3d 450, 453 fn1 (3d Cir. 2006); Graziano

v. Harrison, 950 F.2d 107, 111 fn5 (3rd Cir. 1991). The FDCPA was not “made for the protection

of experts, but for the public - that vast multitude which includes the ignorant, the unthinking, and

the credulous, and the fact that a false statement may be obviously false to those who are trained

and experienced does not change its character, nor take away its power to deceive others less

experienced.” Id. The least sophisticated consumer standard serves a dual purpose in that it

ensures protection of all consumers, even naïve and trusting, against deceptive collection practices,

                                               - 14 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 15 of 21




and protects collectors against liability for bizarre or idiosyncratic interpretations of collection

notices. See Clomon, 988 F.2d at 1318.

        26.     To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, outlaws the use

of false, deceptive, and misleading representations or means in connection with the collection of

any debt and sets forth a non-exhaustive list of certain per se violations of false and deceptive

collection conduct. See 15 U.S.C. § 1692 e(1)-(16).

        27.     All of Defendant NewRez’s post-discharge actions at issue, described hereinabove

in the above paragraphs are the manifestation of its practices and policies to ignore the provisions

of the Bankruptcy Code applicable to it and illegally collect or attempt to collect debts that have

been discharged in bankruptcy in personam from unsophisticated debtors. Moreover, for the same

reasons stated in the preceding paragraphs, Defendant NewRez’s actions were deceitful,

misleading, harassing, and unconscionable, all by design and taken intentionally against Plaintiff,

in violation of the FDCPA.

                              VIII. GROUNDS FOR RELIEF – COUNT IV

                   VIOLATIONS OF THE BANKRUPTCY DISCHARGE INJUNCTION

        55.     Plaintiff repeats, re-alleges, and incorporates by reference the foregoing paragraphs

as if fully rewritten here.

        56.     At all times material to this proceeding, Defendants had actual knowledge about

Plaintiff’s Bankruptcy Case and the discharge of the debt at issue. The post-discharge actions of

Defendants at issue were willful and harassing acts and constitute efforts to collect the debt on the

Note from Plaintiff in violation of the discharge injunction of 11 U.S.C. § 524(a).

        57.     Defendants’ written contacts with Plaintiff post-discharge seeking payment of the

Note were illegal collection attempts and part of Defendants’ orchestrated design to harass, deceive




                                                - 15 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 16 of 21




and lure Plaintiff to pay Defendants on the Note in violation of the discharge injunction, when in

personam collection on the Note was forbidden.

       58.     After Plaintiff received her bankruptcy discharge and settled the First Lawsuit,

Defendants continued their orchestrated harassment of Plaintiff in furtherance of their in personam

collection against her on the Note.

       59.     The actions of Defendants at issue constitute a violation of the discharge injunction

as set forth in 11 U.S.C. § 524(a)(1)-(3). The collective actions of Defendants at issue constitute

harassment and coercive actions taken to collect on the subject discharged debt from Plaintiff and

were gross violations of the discharge injunction as set forth in 11 U.S.C. § 524(a)(1)-(3).

       60.     Defendants’ failure to comply with the aforesaid laws, in light of being on notice

of Plaintiff’s Bankruptcy Case and discharge, surrender of the collateral Property, and the effect

of the discharge as to the subject debt on the Account, illustrates their contempt for federal law

and the discharge injunction.

       61.     The facts and background stated above demonstrate that Defendants willfully

violated the orders and injunctions of the Bankruptcy Court as they concern the Bankruptcy Case

filed by Plaintiff. With this prima facie showing, the duty is on Defendants to show, as their only

defense, a present inability to comply with the orders and injunctions of the Bankruptcy Court that

goes beyond a mere assertion of inability. Failing a showing of a present inability to comply with

the orders and injunctions of the Bankruptcy Court by Defendants, Plaintiff must prevail on her

claims, and Defendants must be held liable for willfully violating the orders and injunctions of the

Bankruptcy Court with regard to the bankruptcy filed by Plaintiff. Any defense put forth by

Defendants in this proceeding can only constitute a good faith exception, as no other reasonable

explanation can be made to justify the conduct and actions of Defendants. Any allegation of a

good faith exception should not be allowed.

                                               - 16 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 17 of 21




       62.     Defendants violated the part of the Bankruptcy Court’s Discharge Order pertaining

to 11 U.S.C. §524(a)(2) which “operates as an injunction against the commencement, or

continuation of an action, the employment of process, or an act, to collect, recover or offset any

such debt as a personal liability of the debtors, whether or not the discharge of such debt is waived;

…”

       63.     No exceptions exist under 11 U.S.C. § 524 or the other provisions of the United

States Bankruptcy Code or other applicable law that permit the conduct of Defendants at issue

with regard to the discharge injunction, as stated above.

       64.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

the virtue of a properly filed and approved reaffirmation agreement, motion, stipulation or

complaint. None of the aforementioned has been approved by the Court here, and no waiver of

the orders or injunctions of the Court has occurred in Plaintiff’s Bankruptcy Case as pertaining to

the rights and remedies of Defendants.

       65.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to violations of the orders and injunctions of the Bankruptcy Court. Any attempt to burden Plaintiff

with policing the misconduct of Defendants would be a complete derogation of the law. It is well

settled that each party to an injunction or order of the Court is responsible for ensuring its own

compliance with the injunction or order and for shouldering the cost of compliance. Any such

defense would constitute a collateral attack on the injunctions and orders of the Bankruptcy Court

in this proceeding, which is prohibited. Any defense put forth by Defendants in this case can only

constitute a claim of mitigation, as no other reasonable explanation can be made for the conduct

and actions of Defendants. No allegation of a mitigation as a defense should be allowed.

       66.     Plaintiff has been injured and damaged by Defendants’ post-discharge harassment

and actions at issue and is entitled to recover judgment against Defendants for actual damages and

                                                - 17 -
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 18 of 21




punitive damages, plus an award of costs and reasonable attorney’s fees, for violations of 11 U.S.C.

§ 524 and pursuant to the Court’s powers under 11 U.S.C. § 105.

                     IX. RESPONDEAT SUPERIOR AND VICARIOUS LIABILITY

        67.     After a reasonable time to conduct discovery in this case, Plaintiff believes she will

be able to show that all actions at issue were taken by employees, agents, servants, or

representatives of any type for Defendants in the line and scope of such individuals’ (or entities’)

express or implied authority, through employment, agency, or representation, which imputes

liability on Defendants for all actions at issue under a theory of respondeat superior and/or

vicarious liability. For example, PHH was acting independently and as an agent or representative

of NewRez.

                                           X. DAMAGES

        68.     In addition to any damages previously stated hereinabove, the conduct of

Defendants at issue has proximately caused Plaintiff past and future monetary loss, in part, with

regard to actions she had to take investigating her claims at bar and expenses related thereto and in

bringing this lawsuit, the second one needed to force Defendants to comply with the discharge

injunction. Defendants’ actions also caused Plaintiff additional mental distress, emotional anguish,

insomnia, nausea, headaches, and a discernable injury to her emotional state and other damages,

evidence for which will be presented to the jury. Plaintiff’s level of emotional distress and mental

anguish and harm increased with each post-bankruptcy contact she received from Defendants.

        69.     Defendants’ years of harassment of Plaintiff have caused and/or exacerbated a

negative array of emotions, mental anguish and distress. Moreover, dealing with the consequences

of Defendants’ actions has cost Plaintiff her time and mental energy, which are precious to her.

Specifically, Plaintiff suffered extreme stress, panic attacks, debilitating fear, major anxiety,




                                                - 18 -
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 19 of 21




depression, chest pains, headaches, insomnia, and exhaustion as a result of the conduct of

Defendants.

        70.     The actions of Defendants at issue brought back negative emotions and anguish of

having to file and go through bankruptcy and the First Lawsuit and caused Plaintiff new fears, stress

and mental anguish. A feeling of extreme worry, fear and anxiety overtook Plaintiff and increased

with her receipt of each contact from Defendants at issue

        71.     After a reasonable time to conduct discovery, Plaintiff believes she will be able to

show that all actions taken by Defendants at issue were conducted maliciously, wantonly,

recklessly, intentionally, knowingly, and/or willfully, and with either the desire to harm Plaintiff

and/or with the knowledge that their actions would very likely harm Plaintiff and/or that their

actions were taken in violation of the law.

        72.     After a reasonable time to conduct discovery, Plaintiff believes she will be able to

show that all actions taken by Defendants at issue were taken in accordance with Defendants’

policies, procedures and illegal design to profit financially from unsophisticated debtors by

harassing them and collecting debts included and discharged in their respective bankruptcy cases.

        73.     At all relevant times, Defendants knew, and continue to know, that a Texas home

equity loan is non-recourse and a debt discharged in bankruptcy means the debt is not legally

collectible, but Defendants have made a corporate decision to willfully and maliciously act contrary

to their knowledge in their calculated decisions to violate Plaintiff’s legal rights.

        74.     After a reasonable time for discovery, Plaintiff believes she will be able to show

that despite Defendants receiving dozens, if not hundreds, of disputes complaining about the types

of actions at issue, Defendants intentionally and knowingly have not corrected their policies of

engaging in these actions.




                                                 - 19 -
      Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 20 of 21




         75.    After a reasonable time for discovery, Plaintiff believes she will be able to show

that Defendants have engaged in a pattern and practice of wrongful and unlawful behavior, in

accordance with their policies and procedures, with respect to willfully, intentionally, and

maliciously attempting to collect on debts included in and discharged in bankruptcy, through

purported modifications of discharged debt, failing to post and credit post-discharge payments to

accounts modified post-discharge, making fraudulent and deceptive material misrepresentations to

discharged debtors about modifications or the status of discharged accounts and debt, or through

other collection activities. Accordingly, Defendants are subject to punitive damages, statutory

damages, and all other appropriate measures to punish and deter similar future conduct by

Defendants and similar companies. Moreover, Plaintiff’s injuries resulted from Defendants’ malice

and/or actual fraud, which entitles Plaintiff to punitive damages.

         76.    Due to Defendants’ conduct, Plaintiff was forced to hire counsel and her damages

include reasonable attorney’s fees incurred in prosecuting her claims.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Cynthia Stewart Jenkins prays the

Court:

         A.      Enter judgment in favor of Plaintiff and against Defendants for statutory damages,

actual damages, costs, and reasonable and necessary attorney’s fees for violations of the TDCA,

Plaintiff’s privacy rights, and the discharge injunction, and against NewRez for violations of the

FDCPA;

         B.     Find that appropriate circumstances exist for an award of punitive damages to

Plaintiff,

         C.     Award Plaintiff pre-judgment and post-judgment interest as allowed by law; and

         D.     Grant such other and further relief, in law or equity, to which Plaintiff might show

she is justly entitled.

                                                - 20 -
     Case 4:21-cv-01168 Document 1 Filed on 04/09/21 in TXSD Page 21 of 21




                                              Respectfully submitted,

                                              /s/ James J. Manchee
                                              James J. Manchee
                                              Attorney-in-Charge
                                              Texas Bar No. 00796988
                                              Southern Dist. of Texas Bar No. 2524180
                                              jim@mancheelawfirm.com
                                              MANCHEE & MANCHEE, PC
                                              5048 Tennyson Parkway, Suite 250
                                              Plano, Texas 75024
                                              (972) 960-2240 (telephone)
                                              (972) 233-0713 (fax)

                                              COUNSEL FOR PLAINTIFF


                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

April 9, 2021                                 /s/ James J. Manchee
Date                                          James J. Manchee




                                               - 21 -
